DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Claim 1 is drawn to A receiver system comprising: an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at a sampling frequency; and a spur correction system configured to receive the digital output signal and to estimate spurs associated with the digital output signal and to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency. Closest prior art, Teplitsky in view of Filipovic, discloses A receiver system comprising: an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at a sampling frequency; and a spur correction system configured to receive the digital output signal and to estimate spurs associated with the digital output signal. However, prior art of record fails to disclose either alone or in combination the details of selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 2-11:
Claims 2-11 are allowed as being dependent on claim 1.

Regarding claim 12:
Claim 12 is drawn to A method for correcting spurs in a sequence of digital samples in a receiver system, the method comprising: converting an analog input signal into a digital output signal at a sampling frequency; generating a current spur estimate for a set of frequencies associated with the digital output signal; generating at least one spur correction estimate for at least one frequency of the set of frequencies associated with the digital output signal; and correcting a respective at least one spur associated with each of the at least one frequency of the set of frequencies based on the respective at least one spur correction estimate; wherein generating the current spur estimate comprises generating the current spur estimate based on a plurality of parallel filters that are each associated with a separate phase of the sampling frequency associated with a clock signal corresponding to the set of frequencies. Closest prior art, Filipovic in view of Teplitsky, discloses A method for correcting spurs in a sequence of digital samples in a receiver system, the method comprising: converting an analog input signal into a digital output signal at a sampling frequency; generating a current spur estimate for a set of frequencies associated with the digital output signal; generating at least one spur correction estimate for at least one frequency of the set of frequencies associated with the digital output signal; and correcting a respective at least one spur associated with each of the at least one frequency of the set of frequencies based on the respective at least one spur correction estimate. However, prior art of record fails to disclose either alone or in combination the details of wherein generating the current spur estimate comprises generating the current spur estimate based on a plurality of parallel filters that are each associated with a separate phase of the sampling frequency associated with a clock signal corresponding to the set of frequencies, as claimed in claim 12, in combination with each and every other limitation in the claim. 
Regarding claims 14-16:
Claims 14-16 are allowed as being dependent on claim 12.

Reasons for indication of allowable subject matter for claims 17-20 can be found in Non-Final Office Action sent on 12/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633